

EXHIBIT 10.34


SECOND AMENDMENT TO LEASE
I.    PARTIES AND DATE.
This Second Amendment to Lease (the “Amendment”) dated November 5, 2014, is by
and between THE IRVINE COMPANY LLC. a Delaware limited liability company.
(“Landlord”), and MASIMO CORPORATION, a Delaware corporation (“Tenant”).
II.     RECITALS.
On June 22, 2012, Landlord and Tenant entered into a lease for space in a
building located at 9600 Jeronimo Road, Irvine, California (“Premises”), which
lease was amended by a First Amendment to Lease dated May 29, 2013 (“First
Amendment”). The foregoing lease, as so amended, is hereinafter referred to as
the “Lease”.
Landlord and Tenant each desire to modify the Lease to extend the Lease Term, to
adjust the Basic Rent and to make such other modifications as are set forth in
“III. MODIFICATIONS” next
below.
III.     MODIFICATIONS.
A. Basic Lease Provisions. The Basic Lease Provisions are hereby amended as
follows:
1.
Item 5 is hereby deleted in its entirety and substituted therefor shall be the
following:

“5. Expiration Date: January 31, 2016”
2.     Item 6 is hereby amended by adding the following:
“Commencing February 1, 2015, the Basic Rent shall continue to be Twenty Two
Thousand Four Hundred Thirty Seven Dollars ($22,437.00) per month, based on $.69
per rentable square foot.”
B. Right to Extend the Lease. Section 3.4 of the Lease, as amended by Section
III.B of this Amendment, is hereby deleted in its entirety and substituted
therefor shall be the following:
“SECTION 3.3. RIGHT TO EXTEND THIS LEASE. Provided that no Default has occurred
under any provision of this Lease, either at the time of exercise of the
extension right granted herein or at the time of the commencement of such
extension, and provided further that Tenant is occupying the entire Premises and
has not assigned or sublet any of its interest in this Lease, then Tenant may
extend the Term of this Lease for 1 extension period of 60 months. Tenant shall
exercise its right to extend the Term by and only by delivering to Landlord, not
less than 9 months or more than 12 months prior to the Expiration Date of the
Term, Tenant’s irrevocable written notice of its commitment to extend (the
“Commitment Notice”). The Basic Rent payable under the Lease during any
extension of the Term shall be determined as provided in the following
provisions.
If Landlord and Tenant have not by then been able to agree upon the Basic Rent
for the extension of the Term, then not less than 90 days or more than 120 days
prior to the Expiration Date of the Term, Landlord shall notify Tenant in
writing of the Basic Rent that would reflect the prevailing market rental rate
for a 60-month renewal of comparable space in the Project (together with any
increases thereof during the extension period) as of the commencement of the
extension period (“Landlord’s Determination”). Should Tenant disagree with the
Landlord’s Determination, then Tenant shall, not later than 20 days thereafter,
notify Landlord in writing of Tenant’s determination of those rental terms
(“Tenant’s Determination”). Within 10 days following delivery of the Tenant’s
Determination, the parties shall attempt to agree on an appraiser to determine
the fair market rental. If



--------------------------------------------------------------------------------




the parties are unable to agree in that time, then each party shall designate an
appraiser within 10 days thereafter. Should either party fail to so designate an
appraiser within that time, then the appraiser designated by the other party
shall determine the fair market rental. Should each of the parties timely
deSignate an appraiser, then the two appraisers so designated shall appoint a
third appraiser who shall, acting alone, determine the fair market rental for
the Premises. Any appraiser designated hereunder shall have an MAl certification
with not less than 5 years experience in the valuation of commercial industrial
buildings in the vicinity of the Project.
Within 30 days following the selection of the appraiser and such appraiser’s
receipt of the Landlord’s Determination and the Tenant’s Determination, the
appraiser shall determine whether the rental rate determined by Landlord or by
Tenant more accurately reflects the fair market rental rate for the 60-month
renewal of the Lease for the Premises, as reasonably extrapolated to the
commencement of the extension period. Accordingly, either the Landlord’s
Determination or the Tenant’s Determination shall be selected by the appraiser
as the fair market rental rate for the extension period. In making such
determination, the appraiser shall consider rental com parables for the Project
tog ether with comparables for similarly improved space owned by Landlord in the
vicinity of the Project with appropriate adjustment for location and quality of
project, but the appraiser shall not attribute any factor for brokerage
commissions in making its determination of the fair market rental rate. At any
time before the decision of the appraiser is rendered, either party may, by
written notice to the other party, accept the rental terms submitted by the
other party, in which event such terms shall be deemed adopted as the agreed
fair market rental. The fees of the appraiser{s} shall be borne entirely by the
party whose determination of the fair market rental rate was not accepted by the
appraiser.
Within 20 days after the determination of the fair market rental, Landlord shall
prepare an appropriate amendment to this Lease for the extension period, and
Tenant shall execute and return same to Landlord within 10 days after Tenant’s
receipt of same. Should the fair market rental not be established by the
commencement of the extension period, then Tenant shall continue paying rent at
the rate in effect during the last month of the initial Term, and a lump sum
adjustment shall be made promptly upon the determination of such new rental.
If Tenant fails to timely exercise the extension right granted herein within the
time period expressly set forth for exercise by Tenant in the initial paragraph
of this Section, Tenant’s right to extend the Term shall be extinguished and the
Lease shall automatically terminate as of the expiration date of the Term,
without any extension and without any liability to Landlord. Tenant’s rights
under this Section shall belong solely to Massimo Corporation, a Delaware
corporation, and any attempted assignment or transfer of such rights shall be
void and of no force and effect. Tenant shall have no other right to extend the
Term beyond the single 60 month extension period created by this Section. Unless
agreed to in a writing signed by Landlord and Tenant, any extension of the Term,
whether created by an amendment to this Lease or by a holdover of the Premises
by Tenant, or otherwise,shall be deemed a part of, and not in addition to, any
duly exercised extension period permitted by this Section.”
C. Broker’s Commission. Article XVIII of the Lease is amended to provide that
the parties recognize the following parties as the brokers who negotiated this
Amendment, and agree that Landlord shall be responsible for payment of brokerage
commissions to such brokers pursuant to its separate agreements with such
brokers: Irvine Realty Company (“Landlord’s Broker”) and Zuvich Corporate
Advisors (“Tenant’s Broker”). It is understood and agreed that Landlord’s Broker
represents only Landlord in connection with the execution of this Amendment and
that Tenant’s Broker represents only Tenant. The warranty and indemnity
provisions of Article XVIII of the Lease, as amended hereby, shall be binding
and enforceable in connection with the negotiation of this Amendment.
D. Acceptance of Premises. Tenant acknowledges that the lease of the Premises
pursuant to this Amendment shall be on an “as-is” basis without further
obligation on Landlord’s part as to improvements whatsoever.



2

--------------------------------------------------------------------------------




IV. GENERAL.
A. Effect of Amendments. The Lease shall remain in full force and effect and
unmodified except to the extent that it is modified by this Amendment.
B. Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant with respect to the modifications set forth in “III.
MODIFICATIONS” above and can be changed only by a writing signed by Landlord and
Tenant.
C. Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.
D. Corporate and Partnership Authority. If Tenant is a corporation or
partnership, or is comprised of either or both of them, each individual
executing this Amendment for the corporation or partnership represents that he
or she is duly authorized to execute and deliver this Amendment on behalf of the
corporation or partnership and that this Amendment is binding upon the
corporation or partnership in accordance with its terms.
E. Counterparts· Digital Signatures. If this Amendment is executed in
counterparts, each is hereby declared to be an original; all, however, shall
constitute but one and the same amendment. In any action or proceeding, any
photographiC, photostatic, or other copy of this Amendment may be introduced
into evidence without foundation. The parties agree to accept a digital image
(including but not limited to an image in the form of a PDF, JPEG, GIF file, or
other e-signature) of this Amendment, if applicable, reflecting the execution of
one or both of the parties, as a true and correct original.
F. Certified Access Specialist. As of the date of this Amendment, there has been
no inspection of the Building and Project by a Certified Access Specialist as
referenced in Section 1938 of the California Civil Code.










V. EXECUTION.


Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES
AND DATE,” above,


LANDLORD:
TENANT:



THE IRVINE COMPANY LLC,
MASIMO CORPORATION,

a Delaware Limited Liability Company
a Delaware Corporation



By: /s/ Steven Case
By: /s/ Yongsam Lee

Steven Case
Printed Name: Yongsam Lee

SVP
Title: CIO



By: /s/ Holly McManus
By: /s/ Mark de Raad

Holly McManus
Printed Name: Mark de Raad

Vice President, Operations
Title: CFO, Masimo Corporation






3

--------------------------------------------------------------------------------













4